Citation Nr: 1041277	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

At the time of a February 2006 VA examination, the VA examiner 
noted that the Veteran was receiving treatment from a private 
physician, H. Jabbour, M.D.  While a November 2005 treatment 
report from Dr. Jabbour is of record, no treatment records from 
Dr. Jabbour have been associated with the claims folder.  

The Board further notes that the Veteran's claims folder was 
transferred to the Board in January 2008 and that the Veteran's 
representative, in his October 2010 written argument, noted that 
the RO's denial of a higher disability evaluation "was based 
mainly on a VA examination which is no longer contemporaneous" 
and argued that a new examination is warranted.  The last 
pertinent VA examination of record was performed in February 
2006.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all facilities where 
he has received treatment for his service-
connected PTSD since August 2005.  After 
obtaining proper authorization where 
necessary, obtain copies of all treatment 
records of the Veteran from the facilities 
identified by him and associate them with 
the claims folder.  

2.  After obtaining proper authorization 
from the Veteran, obtain copies of all 
treatment records of the Veteran from 
Hassan Jabbour, M.D. from May 2005 to the 
present and associate them with the claims 
folder

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including psychological 
testing, should be performed and all 
findings should be reported in detail.  If 
there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  The 
claims file should be made available to the 
examiner.  The examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV). It is 
imperative that the examiner include an 
explanation of the GAF score provided.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


